


110 HRES 774 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 774
		In the House of Representatives, U.
		  S.,
		
			October 25, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3963) to amend title XXI of the Social Security Act to extend and improve
		  the Children's Health Insurance Program, and for other
		  purposes.
	
	
		That upon the adoption of this resolution
			 it shall be in order to consider in the House the bill (H.R. 3963) to amend
			 title XXI of the Social Security Act to extend and improve the Children's
			 Health Insurance Program, and for other purposes. All points of order against
			 consideration of the bill are waived except those arising under clause 9 or 10
			 of rule XXI. The bill shall be considered as read. All points of order against
			 provisions of the bill are waived. The previous question shall be considered as
			 ordered on the bill to final passage without intervening motion except: (1) one
			 hour of debate equally divided among and controlled by the chairman and ranking
			 minority member of the Committee on Energy and Commerce and the chairman and
			 ranking minority member of the Committee on Ways and Means; and (2) one motion
			 to recommit.
		2.During consideration of H.R. 3963
			 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
